In the
           Court of Appeals
   Second Appellate District of Texas
            at Fort Worth
        ___________________________
             No. 02-21-00340-CV
        ___________________________

IN THE INTEREST OF C.W. AND L.W., CHILDREN



     On Appeal from the 235th District Court
             Cooke County, Texas
         Trial Court No. CV19-00116


   Before Sudderth, C.J.; Womack and Walker, JJ.
    Memorandum Opinion by Justice Womack
                          MEMORANDUM OPINION

                               I. INTRODUCTION

      Appellant B.W. (Mother) appeals a judgment terminating her parental rights to

her daughters, Ann and Beth.1 A jury found that there were four grounds for

termination and that termination was in the children’s best interest. See Tex. Fam.

Code Ann. § 161.001(b)(1)(D), (E), (M), (O), (2). The trial court awarded permanent

managing conservatorship of both children to the Department of Family and

Protective Services (the Department). Mother timely appealed.

                               II. BACKGROUND

      Mother’s first appointed appellate counsel filed a brief asserting that Mother’s

appeal was frivolous. See Anders v. California, 386 U.S. 738, 744–45, 87 S. Ct. 1396,

1400 (1967); see also In re K.M., 98 S.W.3d 774, 776–77 (Tex. App.—Fort Worth 2003,

no pet.) (holding that Anders procedures apply in parental-rights termination cases).

Not persuaded that the Anders brief reflected a conscientious and thorough review of

the law and facts, we instructed counsel to file an amended brief. Should, however,

counsel determine that she could not file a timely amended brief, we instructed her to

file a motion to withdraw so that new counsel could be appointed. In response, citing

scheduling conflicts, Mother’s first appointed appellate counsel filed a motion to



      1
       We use aliases for the children. See Tex. Fam. Code Ann. § 109.002(d); Tex. R.
App. P. 9.8(b)(2). Father’s parental rights were terminated too, but he did not appeal.


                                          2
withdraw, which we granted. We then abated the appeal so that the trial court could

appoint new counsel to represent Mother. The trial court promptly complied.

      Mother’s second appointed appellate counsel also filed a brief asserting that

Mother’s appeal was frivolous. See Anders, 386 U.S. at 744–45, 87 S. Ct. at 1400; see

also K.M., 98 S.W.3d at 776–77. This brief met the Anders requirements by presenting

a professional evaluation of the record and demonstrating why there were no arguable

grounds to advance on appeal. Mother was provided with the opportunity to obtain a

copy of the appellate record and to file a pro se response, and she did so. The

Department filed a response in which it indicated that it would not be filing a brief.

                                 III. DISCUSSION

A. Mother’s appeal is frivolous.

      When an Anders brief is filed, we must independently examine the appellate

record to determine if any arguable grounds for appeal exist. In re C.J., No. 02-18-

00219-CV, 2018 WL 4496240, at *1 (Tex. App.—Fort Worth Sept. 20, 2018, no pet.)

(mem. op.); see Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim. App. 1991); Mays v.

State, 904 S.W.2d 920, 922–23 (Tex. App.—Fort Worth 1995, no pet.). We also

consider the Anders brief itself and any pro se response. In re K.M., No. 02-18-00073-

CV, 2018 WL 3288591, at *10 (Tex. App.—Fort Worth July 5, 2018, pet. denied)

(mem. op.); see In re Schulman, 252 S.W.3d 403, 408–09 (Tex. Crim. App. 2008) (orig.

proceeding).



                                            3
      During our independent review of the record, we questioned whether the trial

court’s jurisdiction had expired by the time the case went to trial and, consequently,

asked the parties to file jurisdictional letter briefs. The next day, a supplemental

clerk’s record was filed. Because it contained documents answering our jurisdictional

concerns, we cancelled our request for jurisdictional letter briefs.

      We have carefully reviewed the second appointed counsel’s brief, Mother’s pro

se response,2 and the appellate record. Finding no reversible error, we agree with


      2
        Mother’s pro se response presented no arguable appellate grounds.             She
articulated essentially four complaints.

       First, Mother asserted that Oklahoma had exclusive, continuing jurisdiction
under the Uniform Child Custody Jurisdiction and Enforcement Act. See Tex. Fam.
Code Ann. §§ 152.001–.317. The record, however, shows that Oklahoma declined to
exercise its jurisdiction.

      Second, Mother complains about child support, but Mother was not ordered to
pay child support after termination or to pay child-support arrearages accumulated
before termination.

       Third, Mother disagrees with the trial court’s award of managing
conservatorship, but because her parental rights were terminated, Mother no longer
has standing to contest that issue. See In re Y.V., No. 02-12-00514-CV, 2013 WL
2631431, at *2 (Tex. App.—Fort Worth June 13, 2013, no pet.) (mem. op.).

        Fourth and finally, Mother argues generally that the Department’s witnesses
testified falsely and that the jurors erred in believing them, so the evidence was legally
and factually insufficient to support the trial court’s judgment. Whom to believe,
however, was the jurors’ prerogative: “Jurors are the sole judges of the credibility of
the witnesses and the weight to give their testimony. They may choose to believe one
witness and disbelieve another. Reviewing courts cannot impose their own opinions
to the contrary.” City of Keller v. Wilson, 168 S.W.3d 802, 819 (Tex. 2005) (footnotes
omitted).


                                            4
counsel that this appeal is without merit. See Bledsoe v. State, 178 S.W.3d 824, 827 (Tex.

Crim. App. 2005); In re D.D., 279 S.W.3d 849, 850 (Tex. App.—Dallas 2009, pet.

denied). Therefore, we affirm the trial court’s judgment terminating Mother’s parental

rights to Ann and Beth.

B. Mother’s second appointed counsel remains her attorney.

      In the context of a criminal appeal, when appointed counsel files an Anders

brief, the brief is intended to support counsel’s motion to withdraw. See Anders,

386 U.S. at 744, 87 S. Ct. at 1400. In the context of a termination appeal, however,

counsel remains appointed through proceedings in the supreme court unless

otherwise relieved from her duties for good cause in accordance with Family Code

Section 107.016. See Tex. Fam. Code Ann. § 107.016. Therefore, filing in our court a

motion to withdraw based on Anders would be premature. See In re P.M., 520 S.W.3d

24, 27 (Tex. 2016) (order).

      Mother’s second appointed counsel has not filed a motion to withdraw based

on Anders (which, if she had, we would have denied because her obligations continue

beyond our court) or based on good cause unrelated to her determination that

Mother’s appeal was frivolous. Accordingly, counsel remains Mother’s appointed

attorney through proceedings in the supreme court.3 See P.M., 520 S.W.3d at 27; In re

C.J., 501 S.W.3d 254, 255 (Tex. App.—Fort Worth 2016, pet. denied).


      3
       We emphasize second appointed counsel’s continued duty to Mother because
in counsel’s letter to Mother informing her that counsel had filed an Anders brief,

                                            5
                                 IV. CONCLUSION

      We agree with counsel’s Anders brief that Mother’s appeal is frivolous and

affirm the trial court’s judgment.

                                                     /s/ Dana Womack

                                                     Dana Womack
                                                     Justice

Delivered: April 19, 2022




counsel appears to have advised Mother that (1) counsel’s representation ends in our
court and (2) if Mother decided to pursue a petition for review, Mother would have to
do so pro se: “If you lose your appeal in the Second Court of Appeals, you can
request that the Texas Supreme Court review your case. A copy of Rule 53 of the
Texas Rules of Appellate Procedure is enclosed to assist you if you choose to request
review.” We note that should Mother wish to file a petition for review and should
appointed counsel determine that filing a petition for review would be frivolous,
appointed counsel may fulfill her obligations by filing in the Texas Supreme Court a
petition for review that satisfies the Anders standards. See P.M., 520 S.W.3d at 27–28.

                                          6